Citation Nr: 1140059	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-13 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 8, 2005 for grant of service connection for scapular, shoulder, and cervical muscle spasms associated with right ulnar neuropathy.

2.  Entitlement to an initial rating in excess of 10 percent for scapular, shoulder, and cervical muscle spasms associated with right ulnar neuropathy. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from May 1951 to July 1954.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the VA Special Processing Unit located at the RO in Cleveland, Ohio.  The claims file is within the original jurisdiction of the RO in Houston, Texas.

The Board notes that although the Veteran requested a BVA hearing in his substantive appeal (VA Form 9), he specifically withdrew his request in a letter signed by him and received in January 2011, prior to the scheduled hearing.  There are no other outstanding hearing requests of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.

2.  The earliest date of a pending claim for service connection for scapular, shoulder, and cervical muscle spasms is March 8, 2005.

3.  For the entire period of this appeal, the Veteran's scapular, shoulder, and cervical muscle spasms have been manifested by muscle spasms and pain with forward flexion of the cervical spine that is greater than 15 degrees but not greater than 30 degrees, and no limitation of right shoulder motion.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 8, 2005 for the grant of service connection for scapular, shoulder, and cervical muscle spasms are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156(c), 3.159, 3.400 (2011).

2.  The criteria for an initial rating of 20 percent for scapular, shoulder, and cervical muscle spasms have been met for the entire period on appeal; the criteria for an initial rating in excess of 20 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5299-5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Concerning the appeals for a higher initial rating and earlier effective date, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation and effective date following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  In a December 2007 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the then claim for service connection for scapular, shoulder, and cervical muscle spasms.  This notice included provisions for disability ratings and the effective date of the claim.  

Regarding the earlier effective date appeal, in this case, the earliest possible date permitted by the effective date regulations (date of receipt of claim) has been granted, so that an earlier effective date is not legally possible.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  The Board finds that the record as it stands includes sufficient competent evidence to decide the appeal for earlier effective date.  See 38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  Although the Veteran has indicated that he receives retirement benefits from the Social Security Administration (SSA), he has not indicated that he is receiving any SSA disability benefits such that adjudication and evaluation records would need to be obtained.

In addition, the Veteran was afforded a VA examination in October 2008, in conjunction with his claim for service connection for scapular, shoulder, and cervical muscle spasms.  This examination was adequate to rate the disability because it included a description of the Veteran's complaints and symptoms as well as range of motion findings for the cervical spine and right shoulder.  The examination was performed by a medical professional based on solicitation of history and symptomatology from the Veteran and examination of the Veteran.  The conclusions reached and diagnoses given appear to be consistent with the examination report and other medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Earlier Effective Date for Service Connection

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).  

In this case, there is no dispute as to several pertinent facts.  These include the fact that the Veteran was separated from active service in July 1954, and that his formal claim for service connection for scapular, shoulder, and cervical muscle spasms was received at the RO on March 8, 2005.  The Veteran does not contend that he filed an earlier formal claim for service connection.  He contends that he filed an earlier informal claim, and he also contends that the effective date should be consistent with the actual onset of disability.    

At the outset, it is important to apply the general rule for earlier effective dates for service connection, to determine if it allows the benefit sought.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1).  Here, there is no contention that a claim was received within a year of separation from service; therefore, this effective date provision does not apply.  

Otherwise, VA regulations provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The current effective dates have been assigned consistent with this regulation, based on receipt of the Veteran's formal claim for service connection on March 8, 2005.  

The Board has considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim.  To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155.  

The Veteran has identified a claim for an increased disability rating for his service-connected ulnar neuropathy as a possible informal claim for service connection for scapular, shoulder, and cervical muscle spasms.  That claim was received in February 2004; however, it contains only a request for medical examination due to a "worsening condition that has escalated through the years."  The Board finds that this cannot reasonably be interpreted as identifying an intent on the part of the Veteran to obtain service connection (the benefit sought) for a new and distinct disability (scapular, shoulder, and cervical muscle spasms), but is manifestly a claim for an increased rating for the already service-connected disability (ulnar neuropathy).  The CAVC has held that VA is not required to anticipate any potential claim for a particular benefit where no intent to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Here, there was no expressed intent to apply for service connection for scapular, shoulder, and cervical muscle spasms in the February 2004 claim.  

The Board has also considered whether muscle spasms should be considered a component of the service-connected ulnar neuropathy, such that the claim for an increased rating for the ulnar neuropathy might be read to encompass the muscle spasms.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  The Board finds that the situation here is beyond the scope of those provisions.  Here, the muscle spasms and ulnar neuropathy are not part of a single disease entity, but are separate disabilities - one caused by the other.  Unlike in Esteban, where separate anatomic manifestations resulted from the same injury, here, there is no assertion that the Veteran's muscle spasms resulted from the initial injury.  The Veteran's account, as supported by the clinical evidence, is that the spasms result from his avoidance of contact between his neuroma and external objects such as a desk or a table, which causes his shoulder and neck muscles to tense.  Thus, the Board finds that these are separate disabilities which did not arise directly from the same disease entity or injury; therefore, the February 2004 claim for an increased rating should not be read as encompassing the question of service connection for scapular, shoulder, and cervical muscle spasms.

In June 2009 correspondence, the Veteran reported that he had completed a VA Form 21-2545 in December 2004 and this form included his complaint of pain in the right shoulder.  This examination form includes the Veteran's notation of pain in the right shoulder secondary to flare ups of pain in the right forearm.  While VA or uniformed services treatment (medical) records may form the basis of an informal claim for increased benefits where a "formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree," see 38 C.F.R. § 3.157 (2011), this provision does not apply to service connection claims, but relates to examination or treatment of a disability for which service connection has previously been established.  While the VA Form 21-2545 was constructively of record in December 2004 (although not physically in the claims file), it does not express an intent on the part of the Veteran to apply for service connection for scapular, shoulder, and cervical muscle spasms; therefore, it is not an informal claim for service connection.  

Also considered is a letter from the Veteran dated and received in April 2004, which requests advice as to how the Veteran might have his monthly benefits increased.  The Veteran requested a medical evaluation, and noted that he was increasingly physically limited and restricted in his activities such that he was mostly out of the job market.  At no point did he mention his scapular, shoulder, and cervical muscle spasms, nor did he express an intent to seek service connection for any specific disorders.  Likewise, a letter from the Veteran's representative in November 2004 pertained to power of attorney matters and enclosed a VA Form 21-22, but did not refer to scapular, shoulder, and cervical muscle spasms.  

In sum, after a thorough review of the claims folder, the Board finds that the earliest pending application for service connection for scapular, shoulder, and cervical muscle spasms was received on March 8, 2005.  There is no communication of record from the Veteran or any representative or other party to VA that would constitute a claim (formal or informal) for service connection for scapular, shoulder, and cervical muscle spasms prior to that date.  38 C.F.R. § 3.155.  

The Board also acknowledges the Veteran's assertion that the grant of service connection should be made effective as of the date of onset of the disability, which he asserts to be 1995, at the time of his retirement.  As noted above, effective dates for service connection are assigned as the later of the date of receipt of the claim or the date entitlement arose.  See 38 C.F.R. § 3.400.  As the date of claim is the later than the date entitlement arose, an earlier effective date for service connection for scapular, shoulder, and cervical muscle spasms is not warranted.  Because the date of claim is the earliest effective date possible, March 8, 2005, the date of claim for service connection, is the appropriate effective date for the grant of service connection for scapular, shoulder, and cervical muscle spasms.  No earlier effective date is possible under the applicable law and regulations. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For these reasons, the Board finds that March 8, 2005 is the earliest effective date assignable for the grant of service connection for scapular, shoulder, and cervical muscle spasms as a matter of law.  See Sabonis, 
6 Vet. App. at 430 (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


Initial Rating for Scapular, Shoulder, and Cervical Muscle Spasms

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

In the January 2009 rating decision on appeal, the RO granted service connection and assigned an initial 10 percent rating for scapular, shoulder, and cervical muscle spasms, pursuant to Diagnostic Code 5299-5237, effective February 8, 2007.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In a December 2009 decision, the RO assigned an earlier effective date for the grant of service connection for scapular, shoulder, and cervical muscle spasms of March 8, 2005.  As discussed in detail above, the Board finds that March 8, 2005 is the date of claim for service connection.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237), which is the specific code applied in this case.

Pertinent to disabilities of the cervical spine, and omitting criteria pertinent to the thoracolumbar spine, a 10 percent rating is assigned where forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned where forward flexion of the cervical spine is 15 degrees or less; or, for favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

In this case, while the muscle spasms were assigned a disability rating under a diagnostic code that includes limitation of cervical spine motion, the Veteran is not service connected for a specific cervical spine disorder, and the grant of service connection is specifically limited to muscle spasms.  The Veteran also has a non-service-connected cervical spine disorder that, according to the Veteran, predates his service.  Nevertheless, while the Board may compensate the Veteran only for service-connected disability, the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  A question to be determined in connection with this appeal, therefore, is whether any non-service-connected pathology contributes to the Veteran's overall level of cervical spine and right shoulder symptomatology and whether the evidence provides a sufficient basis for the Board to distinguish such symptoms.  In this regard, the medical evidence appears to attribute little or no symptomatology to the non-service-connected pathology.  

The report of a VA joints examination in December 2005 reveals the examiner's finding that cervical mobility was impaired mainly because of pain, although passive range of motion was also abnormal.  The pain was described as constant and worsened with posture.  In February 2008, a VA physician (the same physician who performed a December 2004 VA examination) submitted a letter addressing certain questions raised by the Veteran.  The VA physician noted that there is no evidence of radicular damage.  He noted that cervical defects due to intervertebral disc degenerative disease, unless they produce compression to the spinal cord or specific radices, do not produce pain.  The VA physician further noted that there is no clinical or electromyographic evidence of radicular compromise in this case.  

The report of an October 2008 VA examination by another VA physician noted that the main reason for the Veteran's complaints is the neuroma and not the cervical osteoarthritis problem.  The report of a December 2009 examination (by the same physician who performed an October 2008 VA examination) shows that the muscle spasms were not caused by the cervical spine disorder.  In sum, there appears to be no clinical basis to attribute the Veteran's cervical spine limitation of motion or any portion thereof to any non-service-connected disorder.  Rather, the clinical evidence in this case tends to relate the Veteran's cervical spine symptomatology, i.e., limited motion, spasms, and pain, to his service-connected scapular, shoulder, and cervical muscle spasms associated with right ulnar neuropathy.  Accordingly, in accordance with Mittleider, the Board finds these symptoms to be part of the service-connected muscle spasms disability.  

A December 2005 VA Joints examination report reveals that cervical spine forward flexion was 30 degrees, extension was 30 degrees, lateral flexion was normal but very painful, left rotation was 60 degrees, and right rotation was 80 degrees.  There were no muscle spasms or tenderness noted.  When examined in October 2008, cervical spine flexion was 30 degrees, extension was 25 degrees, and rotation was 20 degrees at each side, without pain.

Based on the measured range of motion, the Board finds that a higher initial rating of 20 percent is warranted.  The evidence shows that, when tested in December 2005 and October 2008, forward flexion of the cervical spine was greater than 15 degrees but not greater than 30 degrees.  

The Board has considered whether a 30 percent or higher initial rating is warranted; however, the next higher 30 percent rating requires that forward flexion of the cervical spine is 15 degrees or less; or, that there is favorable ankylosis of the entire cervical spine.  There is no clinical or lay evidence suggesting impairment to this extent for any period of time.  The Board also notes that muscle spasms and pain, as reported by the Veteran as his principal symptoms, are entirely contemplated in the 20 percent rating, which specifically lists muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, all ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates).  

The Board finds that evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate in this case, as service connection is not in effect for intervertebral disc syndrome, and as there is no evidence of any period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Board has also considered whether there are associated neurological abnormalities that would warrant a compensable rating; however, in this case, as discussed above, the clinical evidence demonstrates that there is no cervical radicular component to the service-connected disability of muscle spasms, and that the Veteran's impairment for this service-connected disability is entirely due to his muscle spasms.  

In addition, the Board has considered whether it is appropriate to assign separate ratings for involvement of scapular muscles, shoulder muscles, and cervical muscles.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2011); see also Esteban, 6 Vet. App. at 261.  However, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011); Fanning v. Brown, 4 Vet. App. 225 (1993).  

Under Diagnostic Code 5201 (arm, limitation of motion of), where motion of the arm is limited to 25 degrees from the side a 40 percent rating is to be assigned to the dominant arm, a 30 percent rating is to be assigned for the nondominant arm.  Where motion is limited midway between the side and shoulder level, a 30 percent rating is to be assigned for the dominant arm, a 20 percent rating is to be assigned for the nondominant arm.  Where motion is limited at shoulder level, a 20 percent rating is to be assigned for either arm.  38 C.F.R. § 4.71a.

In this case, there appears to be no limitation of right shoulder motion resulting from the muscle spasms.  The principal effect of the right shoulder spasms is pain.  The October 2008 and December 2009 reports show that there was normal range of motion of the shoulder with mild muscular pain on palpation of the parascapular area.  The principal symptom associated with the disability was muscle spasms in the scapular and trapezius areas.  These were caused by the Veteran subconsciously contracting those muscles to prevent contact with the right ulnar neuroma and a work surface such as a table or desk.  In effect, these spasms act as a single disability that affects a closely localized group of muscles.  Their combined effect is pain.  

Indeed, the issue is not whether pain would additionally limit motion, but whether that additional limitation would decrease motion to the point where a compensable rating is warranted.  It is clear from the record that the Veteran has peri-articular pathology of his right shoulder.  In addition, there is painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for a service-connected disability involving painful motion.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Here, the Veteran is assigned a 20 percent rating for the entire period on appeal.  He is therefor receiving at least the minimum compensable evaluation for the disability for the entire period on appeal.  The criteria for a separate compensable rating for right shoulder limited motion are not met for any period.  

For these reasons, the Board finds that, while a 20 percent initial rating is warranted, the weight of the evidence is against a finding of an initial rating in excess of 20 percent for scapular, shoulder, and cervical muscle spasms for any period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected scapular, shoulder, and cervical muscle spasms associated with right ulnar neuropathy.  The criteria specifically provide for ratings based on the presence of limitation of motion of the cervical spine and shoulder, including due to pain, fatigue, weakness, and incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An effective date earlier than March 8, 2005 for grant of service connection for scapular, shoulder, and cervical muscle spasms associated with right ulnar neuropathy is denied.

An initial rating of 20 percent, but not higher, for scapular, shoulder, and cervical muscle spasms associated with right ulnar neuropathy is granted. 


REMAND

A remand is required with respect to the claim for TDIU to ensure that there is a complete record upon which to decide the claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran's service-connected disabilities consist of ulnar neuropathy of the right forearm rated at 20 percent since February 18, 2004, and scapular, shoulder, and cervical muscle spasms rated at 20 percent since March 8, 2005.  The RO has not yet implemented the Board's decision to grant a 20 percent initial rating for scapular, shoulder, and cervical muscle spasms; however, the Board's decision would not result in the Veteran meeting the minimum percentage requirements under 38 C.F.R. § 4.16(a) for any period since his claim was filed.  

A total rating on an extra-schedular basis may be granted in exceptional cases (and pursuant to specifically prescribed procedures) when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary.

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has submitted competent evidence that he is in fact unemployable, and that this may be due to service-connected disability.  In his claim and in other correspondence, he informed VA that his training and career experience is as an insurance adjuster specializing in catastrophic damage such as caused by hurricanes, earthquakes, floods, and fires, that his duties require climbing onto roofs and through collapsing structures, and that his service-connected disabilities render these tasks all but impossible.  He has also reported that writing by hand and using a computer keyboard are greatly impaired by his service-connected disabilities, and that these tasks are required in his general occupational field.  The Veteran is competent to describe his symptoms and their impact on his activities of daily life and employment.  

The claims file does not contain a medical opinion addressing the matter of whether the Veteran's service-connected disabilities render him unemployable, without regard to his non-service-connected disabilities.  As the Veteran has submitted competent evidence that he is unemployable, a medical opinion addressing whether he is unemployable due to service-connected disabilities is necessary to resolve the appeal.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that where an appellant presents evidence of unemployability, VA has a duty to supplement the record by obtaining an examination which includes an opinion as to what effect the appellant's service-connected disability has on his ability to work).

Accordingly, the claim for TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Implement the 20 percent initial rating granted in the Board's decision above for the service-connected scapular, shoulder, and cervical muscle spasms.  

2.  Obtain a VA social and industrial survey to determine whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

The relevant documents in the claims folder should be made available to and reviewed by the individual conducting the social and industrial survey.  If additional clinical examination is deemed necessary, this should be scheduled.  

The social and industrial survey should include an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's service-connected disabilities (ulnar neuropathy of the right forearm; scapular, shoulder, and cervical muscle spasms), either individually or in concert, render him unable to obtain or retain substantially gainful employment in light of his education, special training, and previous work experience, but without regard to his age or the effect of any nonservice-connected disorders. 

Note: The term "at least as likely as not" does not mean merely within the realm of possibility, but that the evidence for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested opinion cannot be given, the individual conducting the survey should state the reason(s) why the opinion could not be offered.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of entitlement to a TDIU should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled social and industrial survey or VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


